PER CURIAM.
There is presented but one question by this appeal, and that of fact only, viz. the position of the anchored steamship, when struck by the tow of libelant’s tug. If she was substantially where the libel alleged, she unnecessarily, and therefore negligently, impeded the fairway. The burden of proving such negligence was on libelant. Upon consideration of the evidence, we are as unable as was the trial judge to fix the steamer’s position, further than to hold that she was not shown to be where the libel placed her.
Therefore the court below rightly dismissed the libel for lack of proof, and the decree is affirmed, with costs.